Title: From Alexander Hamilton to Samuel Blachley Webb, 2 March 1781
From: Hamilton, Alexander
To: Webb, Samuel Blachley


                  
                     
                     Dr Sir
                     Head Quarters March 2d 1781
                  
                  With Some difficulty, the General has in part consented to your wishes.  Col. Hazen is going to Philadelphia on business—the small number of Colonels now with the army makes him unwilling to let you be absent till he returns.  When he returns if you can obtain General Heaths permission it will be agreeable to The General. You may make use of this letter to him.  I am with great regard Yr friend & servt 
                  
                     A. Hamilton
                  
                  
                     I Wish I could have got the matter placed on a better footing.
                  
               